     Case 4:17-cr-00047-MWB Document 86 Filed 09/24/20 Page 1 of 6




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                       No. 4:17-CR-00047

     v.                                         (Judge Brann)

JEFFREY SCOTT JONES,

          Defendant.

                                  ORDER

                           SEPTEMBER 24, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Jeffrey Scott Jones’ motion for compassionate release, pursuant to 18

          U.S.C. § 3582(c)(1)(A), (Doc. 72) is GRANTED;

    2.    Jones’ sentence will be REDUCED to time served;

    3.    Jones will be placed on a special term of supervised release until

          September 9, 2025, which is equivalent to his current eligibility date

          for release from Bureau of Prisons’ custody, during which time Jones

          shall remain on home confinement under the terms outlined in

          Appendix A of this Order;

    4.    Following the special term of supervised release, Jones will be placed

          on supervised release for a term of three years, as provided in the

          original Criminal Judgment;
 Case 4:17-cr-00047-MWB Document 86 Filed 09/24/20 Page 2 of 6




5.   The United States Probation Office in the Middle District of

     Pennsylvania is DIRECTED to complete a home plan investigation

     within 14 days of the date of this Order and notify the Bureau of Prisons

     when said investigation is completed;

6.   The Bureau of Prisons SHALL release Jones immediately following

     notification that the United States Probation Office in the Middle

     District of Pennsylvania has completed its home inspection;

7.   The court RECOMMENDS that the Bureau of Prisons screen Jones

     for COVID-19 within twelve hours prior to his release, and if he is

     displaying symptoms consistent with COVID-19, test the defendant

     and share the results with the United States Probation Office in the

     Middle District of Pennsylvania; and

8.   An Amended Judgment shall issue.



                                      BY THE COURT:


                                      s/ Matthew W. Brann
                                      Matthew W. Brann
                                      United States District Judge




                                  2
        Case 4:17-cr-00047-MWB Document 86 Filed 09/24/20 Page 3 of 6




                                   APPENDIX A

SUPERVISION CONDITIONS:

      Within seventy-two hours of release from custody of the Bureau of Prisons,

the defendant shall report in person to the district to which the defendant is released.

      While under supervision, the defendant must comply with the following

standard conditions:

      1.     The defendant must report to the probation office in the federal judicial
             district where he is authorized to reside within fifteen days of release
             from imprisonment, unless the probation officer instructs him to report
             to a different probation office or within a different time frame;

      2.     After initially reporting to the probation office, the defendant will
             receive instructions from the court or the probation officer about how
             and when he must report to the probation officer, and he must report to
             the probation officer as instructed;

      3.     The defendant must not knowingly leave the federal judicial district
             where he is authorized to reside without first getting permission from
             the court or the probation officer;

      4.     The defendant must answer truthfully the questions asked by his
             probation officer;

      5.     The defendant must live at a place approved by the probation officer. If
             he plans to change where he lives or anything about his living
             arrangements (such as the people he live with), he must notify the
             probation officer at least ten days before the change. If notifying the
             probation officer in advance is not possible due to unanticipated
             circumstances, the defendant must notify the probation officer within
             72 hours of becoming aware of a change or expected change;

      6.     The defendant must allow the probation officer to visit at any time at
             his home or elsewhere, and he must permit the probation officer to take

                                           3
 Case 4:17-cr-00047-MWB Document 86 Filed 09/24/20 Page 4 of 6




      any items prohibited by the conditions of your supervision that he or
      she observes in plain view;

7.    The defendant must work full time (at least thirty hours per week) at a
      lawful type of employment, unless the probation officer excuses him
      from doing so. If he does not have full-time employment he must try to
      find full-time employment, unless the probation officer excuses him
      from doing so. If he plans to change where he works or anything about
      his work (such as his position or job responsibilities), he must notify
      the probation officer at least ten days before the change. If notifying the
      probation officer at least ten days in advance is not possible due to
      unanticipated circumstances, the defendant must notify the probation
      officer within 72 hours of becoming aware of a change or expected
      change;

8.    The defendant must not communicate or interact with someone he
      knows is engaged in criminal activity. If the defendant knows someone
      has been convicted of a felony, he must not knowingly communicate or
      interact with that person without first getting the permission of the
      probation officer;

9.    If the defendant is arrested or questioned by a law enforcement officer,
      he must notify the probation officer within 72 hours;

10.   The defendant must not own, possess, or have access to a firearm,
      ammunition, destructive device, or dangerous weapon (i.e., anything
      that was designed, or was modified for, the specific purpose of causing
      bodily injury or death to another person such as nunchakus or tasers);

11.   The defendant must not act or make any agreement with a law
      enforcement agency to act as a confidential human source or informant
      without first getting the permission of the court;

12.   If the probation officer determines that the defendant poses a risk to
      another person (including an organization), the probation officer may
      require him to notify the person about the risk and he must comply with
      that instruction. The probation officer may contact the person and
      confirm that the defendant has notified the person about the risk;



                                    4
        Case 4:17-cr-00047-MWB Document 86 Filed 09/24/20 Page 5 of 6




      13.    The defendant must follow the instructions of the probation officer
             related to the conditions of supervision; and

      14.    The defendant must notify the court of any material change in his
             economic circumstances that might affect his ability to pay restitution,
             fines or special assessments.

      While under supervision, the defendant must also comply with the following

special conditions of supervision:

      1.     Upon release from custody, the defendant must obtain transportation
             directly from the prison to his approved residence. The defendant must
             eliminate or minimize any stops during that transport;

      2.     The defendant must self-quarantine in an approved residence during the
             first fourteen days of his supervised release;

      3.     The defendant is restricted to his residence at all times during his term
             of special supervised release except for employment; education;
             religious services; medical, substance abuse, or mental health
             treatment; attorney visits; court appearances; court-ordered obligations;
             or other activities as pre-approved by the probation officer. During this
             time period, the defendant’s location will be monitored at the discretion
             of the probation officer. The probation officer will determine what type
             of technology to use to monitor the defendant. The defendant must
             follow the rules and regulations of any monitoring program. The
             defendant must pay for the cost of the program to the extent he is able,
             as determined by the probation officer. If, after twelve months,
             defendant has not violated this condition or any other condition of his
             special supervised release, the court will favorably consider his request
             to lift this condition.

      4.     The defendant must participate in a substance abuse treatment program
             and follow the rules and regulations of that program. The probation
             officer will supervise the defendant’s participation in the program
             which could include an evaluation and completion of any
             recommended treatment. The defendant shall pay for the cost of
             treatment to the extent he is able as determined by the probation officer;
             and
                                          5
 Case 4:17-cr-00047-MWB Document 86 Filed 09/24/20 Page 6 of 6




5.   The defendant must refrain from any unlawful use of a controlled
     substance. He must submit to one drug test within fifteen days of release
     from imprisonment and at least two periodic drug tests thereafter, as
     determined by the Court. He must not attempt to obstruct or tamper
     with the testing methods.




                                  6
